Citation Nr: 0528289	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disabilities of 
both shoulders, wrists, knees and ankles.

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to March 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  The Board initially considered this appeal in April 
2004 and remanded it for additional development.  All 
requested development was performed and the matter is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have chronic disabilities of the 
shoulders, wrists, knees or ankles that began during service 
or as a consequence of service.

3.  The veteran has low back pain that does not limit his 
daily activities.  He maintains flexion to 90 degrees and 
extension to 10 degrees in the lumbar spine.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service nor presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A right shoulder disability was not incurred in or 
aggravated by active service nor presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A left wrist disability was not incurred in or aggravated 
by active service nor presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A right wrist disability was not incurred in or 
aggravated by active service nor presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A left knee disability was not incurred in or aggravated 
by active service nor presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A right knee disability was not incurred in or aggravated 
by active service nor presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  A left ankle disability was not incurred in or aggravated 
by active service nor presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  A right ankle disability was not incurred in or 
aggravated by active service nor presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

9.  Criteria for a rating higher than 10 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5293 (2002) and 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was first given to the veteran in 
January 2002, which is prior to the initial AOJ decision of 
May 2002.  Thus, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in January 2002, 
June 2002, October 2002, and June 2003.  Because the letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 129 (2005).  In addition to the explicit VCAA notice, 
the veteran was advised in the rating decision on appeal, the 
Statement of the Case, and the Supplemental Statement of the 
Case as to the specific reasons why his particular claims 
were being denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the Statement of the Case.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and obtaining medical 
opinions as to the etiology of disabilities and functional 
limitation caused by disabilities.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  The Board notes that the veteran requested that 
VA make additional efforts to obtain service medical records 
as he believed that some were missing from a hospitalization 
in Fort Campbell.  VA made a specific request for records 
from Fort Campbell and was advised by the National Personnel 
Records Center in October 2004 that no additional service 
medical records were located.  As such, the Board finds that 
VA made appropriate requests for records in its possession 
and that additional requests are not necessary.

Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  He specifically withdrew a request for a 
hearing in January 2003.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  Consequently, the Board finds that the record 
is ready for appellate review.

Service Connection

The veteran asserts that he injured his shoulders, wrists, 
knees and ankles when struck on his skateboard by an 
automobile in October 1998 and that he continues to have pain 
in those joints as a result of the in-service injuries.  

Service medical records do not include complaints of an 
injury in October 1998, but do reflect that the veteran 
complained of low back pain due to muscle strain while 
skateboarding in November 1998; that record also includes a 
history of having fallen on the knees.  The veteran's service 
medical records also include complaints of several inversion 
injuries to the ankles without follow-up and complaints of a 
right knee contusion with muscle strain from a skateboarding 
accident in May 1998.  

The veteran underwent a separation examination in January 
1999 and included a list of complaints and injuries that 
occurred not only during his period of service, but prior 
thereto.  Interestingly, the list does not include an October 
1998 motor vehicle accident and hospitalization.  The list 
does not even include complaints of injuries to the 
shoulders, wrists, ankles and knees as results of a 
skateboarding accident.  It does, however, reflect that the 
veteran believed he had arthritis of his knees, wrists, and 
shoulders for which he had never sought treatment.  

The veteran was not found to have a chronic disability at the 
time of discharge, but it was noted to rule-out degenerative 
joint disease of the right shoulder.

As a whole, the Board finds that the service medical records 
provide evidence against these claims.

Post-service treatment records show that the veteran has been 
treated for various complaints of joint pain.  Although 
arthritis is referenced, there is no x-ray evidence of 
arthritis of any joint.  The veteran submitted an October 
2002 report from a private orthopedic surgeon reflecting 
diagnoses of bilateral shoulder impingement bursitis and 
bilateral chondromalacia of the patella.  The specialist 
stated that cause and relationship of the disorders could not 
be determined upon examination of the veteran.

The veteran underwent VA examination in March 2003 and 
complained of diffuse musculoskeletal pain since October 
1998.  X-rays did not include evidence of degenerative joint 
disease.  The examiner did not have the veteran's service 
medical records for review but stated that it was hard to 
believe that all of the veteran's complaints could be related 
to a motor vehicle accident.  The medical report supplies 
more negative evidence to the veteran's case.

The veteran underwent VA examination in December 2004 and the 
examiner thoroughly reviewed the veteran's service medical 
records and post-service treatment records.  At the 
examination, the veteran stated that his knee complaints were 
his main concern, that he did not really have problems with 
his shoulders, wrists or ankles.  Following a complete 
examination, the examiner stated that the veteran clearly did 
not have a medial collateral ligament strain, but did have 
bilateral chondromalacia of the patella which was not 
consistent with the injury described from service.  The 
examiner also reported that there was no evidence of 
chondromalacia having its origin during service.  There was 
no diagnosis of shoulder, wrist or ankle disability.  The 
Board finds this medical opinion to be entitled to great 
probative weight and supplies more negative evidence against 
these claims. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

The veteran seeks service connection for arthritis, a 
disability which is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a).  Service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if evidence shows 
that a chronic disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in March 1999, the evidence must show that 
arthritis manifest to a degree of ten percent by March 2000 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a currently diagnosed shoulder, 
wrist or ankle disability.  As such, there is no disability 
for which VA compensation benefits may be granted.  It is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Therefore, service connection for bilateral 
shoulder, wrist and ankle disabilities is denied.  The most 
recent VA examinations support this findings.  In fact, the 
veteran's own statements support this finding.   

As for the veteran's knee disabilities, the Board finds that 
the evidence of record does not support the contention that 
disability began during service.  Specifically, the medical 
opinions of record show that it is less likely than not that 
current complaints are associated with an in-service injury.  
In fact, the most recent opinion shows that the current knee 
disability is inconsistent with the injury described.  The 
only evidence suggesting that the disability began during 
service is the veteran's own statements and he is not 
qualified to give a medical opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Service connection may not be granted on a presumptive basis 
for arthritis because the evidence of record does not include 
a current diagnosis of the chronic disease.  Although the 
veteran reported at his separation from service that he 
believed he had arthritis and the examining physician noted 
to rule out degenerative joint disease, there is no medical 
evidence supporting the veteran's contention that he had 
arthritis during service or that he has it now.  As such, 
service connection for arthritis of the shoulders, wrists, 
knees and ankles is denied.

Increased Rating

The veteran asserts that his low back disability is more 
severe than rated.  Treatment records show that he has 
periodic complaints of pain, but is not required to wear a 
brace or participate in physical therapy.  Examination 
reports show that the veteran continues to perform full-time 
employment and is also taking courses in nursing.  

The veteran underwent VA examination in April 2002 and had 
flexion to 80 degrees and extension to 20 degrees; there was 
no muscle spasm shown and no specific tenderness of the 
lumbar spine.  The veteran underwent VA examination in March 
2003 and had a steady gait and flexion to 90 degrees.

The veteran underwent VA examination in December 2004 and was 
able to flex his lumbar spine to 90 degrees and extend to 10 
degrees; he had normal bending and rotating.  There was mild 
tenderness to palpation, but no muscle spasm noted.  There 
was also no evidence of radicular symptoms such as numbness 
or weakness of the lower extremities.  The examiner stated 
that the veteran's low back pain did not limit daily 
activities and pointed out that the veteran was performing 
well as a nursing student.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

At the time the veteran filed this claim for an increased 
rating, Diagnostic Code 5295 allowed for the assignment of a 
40 percent disability evaluation when there was evidence of 
listing of the whole spine, a 20 percent evaluation when 
there was evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and/or loss of lateral spine motion, 
and a 10 percent evaluation when there was evidence of 
lumbosacral strain with characteristic pain on motion.

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
Section 4.71a were amended.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243.  The general 
rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

A review of the medical evidence of record reveals that 
neither one nor the other set of rating criteria are more 
advantageous to the veteran.  Under the old criteria, a 
rating higher than 10 percent is not for assignment because 
there is no evidence of muscle spasm or loss of lateral 
motion.  Under the new criteria, a rating higher than 10 
percent is not for assignment because the veteran maintains 
well over 60 degrees of flexion and there is no suggestion of 
an altered gait or abnormal spinal contour.  For these 
reasons, the 10 percent evaluation currently assigned is the 
most appropriate for assignment under the rating code.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.  Because 
the medical evidence reveals that the veteran's activities 
are not limited by low back pain even during periods of 
exacerbation, the Board finds that the schedular rating takes 
into account any additional disability that may be 
experienced during periods of symptom exacerbation.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected back disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful in 
identifying exceptional factors.  Specifically, the veteran 
has not required frequent periods of hospitalization and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Consequently, the Board finds that the 10 percent 
evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran and 
entitlement to a rating higher than 10 percent is denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

A rating higher than 10 percent for a low back disability is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


